DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 31, 2022.  These drawings have been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble et al. (US 5,702,397 A). – First Interpretation
	Claim 15. Goble et al. disclose an implantable apparatus for fixation of a bone, comprising: an implantable anchoring member (40) having a head (opposite 45) and a shaft (41) with a distal tip (45), said shaft being externally threaded (42) along an axis, said anchoring member defining an internal pocket (43) that extends distally from said head toward the tip, said head having an outer surface that includes an entrance and an exit (provided via holes 55 in plug 50) each on opposing sides of the outer surface of said head, the pocket including a first groove (one of grooves created by ridges 46) extending distally and axially from the entrance, the pocket including a second groove (another of grooves created by ridges 46) extending distally and axially from the exit, the first groove and the second groove being circumferentially spaced apart (note that the grooves located between ridges 46 are located in a tapered section of cavity 43 and thus the diameter of the groove closer to the end that receives plug 50 is larger than the diameter of the groove closer to distal face 45; therefore the grooves are circumferentially spaced apart in addition to axially spaced apart), with the entrance, exit, first groove, and second groove each being adapted and configured to slidingly receive therein a flexible member (27) along a path (Figs. 14-17).
	Claim 16. Goble et al. disclose wherein said head has an outer perimeter surface above the shaft, at least a portion of the outer perimeter surface defines one or more sections of a groove (upper root of thread is a groove) (Figs. 14-17).
	Claim 19. Goble et al. disclose a pad (50) having an underside (underside of end 54) adapted and configured for sliding contact with the flexible member; and a set screw (60) having a bottom surface (65), wherein said pad is located in contact (indirect contact) with the bottom surface (Figs. 14-17).
	Claim 20. Goble et al. disclose a pad (50) having first and second lateral sides and having an underside (underside of end 54) adapted and configured for sliding contact with the flexible member, wherein the first lateral side of said pad is slidingly received in the first groove and the second lateral side of said pad is slidingly received in the second groove (Figs. 14-17).
Claims 15, 21, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble et al. (US 5,702,397 A). – Second Interpretation
	Claim 15. Goble et al. disclose an implantable apparatus for fixation of a bone, comprising: an implantable anchoring member (40 and 50) having a head (opposite 45) and a shaft (41 and 53) with a distal tip (45), said shaft being externally threaded (42) along an axis, said anchoring member defining an internal pocket (43 and 51) that extends distally from said head toward the tip, said head having an outer surface that includes an entrance and an exit (provided via holes 55 in plug 50) each on opposing sides of the outer surface of said head, the pocket including a first groove (one of grooves created by ridges 46) extending distally and axially from the entrance, the pocket including a second groove (another of grooves created by ridges 46) extending distally and axially from the exit, the first groove and the second groove being circumferentially spaced apart (note that the grooves located between ridges 46 are located in a tapered section of cavity 43 and thus the diameter of the groove closer to the end that receives plug 50 is larger than the diameter of the groove closer to distal face 45; therefore the grooves are circumferentially spaced apart in addition to axially spaced apart), with the entrance, exit, first groove, and second groove each being adapted and configured to slidingly receive therein a flexible member (27) along a path (Figs. 14-17).
	Claim 21. Goble et al. disclose wherein the internal pocket of said shaft is an internally threaded pocket (52), and further comprising a set screw (60) adapted and configured to be threadably received by the internal thread between the first groove and the second groove (Figs. 14-17). 
Claim 80. Goble et al. disclose wherein the path within the pocket for the flexible member is not threaded (see Fig. 16) (Figs. 14-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) in view of Hestad et al. (US 2011/0251644 A1).
	Claim 1. Goble et al. disclose an implantable apparatus for fixation of a bone, comprising: an implantable anchoring member (40) having a head (opposite 45) and a shaft (41) with a tip (45), said shaft having an axis and being externally threaded (42) from the head to the tip, said head and said shaft defining an internal pocket (43) with engagement features (46), said pocket extends from said head toward the tip such that the engagement features and the external threads overlap along a length of the axis, the external threads and the engagement features being coaxial along the axis of said shaft (Figs. 14-17).
	Claim 3. Goble et al. disclose a first separate screw (60) received within the pocket; and a second fixation member (50) received within the pocket, said first separate screw being placed distally from said second fixation member (see Fig. 16).
	Claim 4. Goble et al. disclose a set screw (60) having opposing proximal and distal faces and second external threads (62) between the proximal and distal faces compatible with the pocket; a locking member (50) having opposing top and bottom faces and third engagement features (56) between the top and bottom faces compatible with the engagement features of the pocket, wherein said set screw and said locking member are each received within the internal pocket (Figs. 14-17).
	Claim 5. Goble et al. disclose a fixation member (50) having opposing proximal and distal faces and external engagement features (56) between the proximal and distal faces compatible with the engagement features of the pocket, the fixation member having a length between the faces (Figs. 14-17).
	Claim 6. Goble et al. disclose wherein said head includes an entrance (provided via one of holes 55 in plug 50) adapted and configured to receive therein a flexible member (27) and an exit (provided via another of holes 55 in plug 50) adapted and configured to receive therein the flexible member, the entrance and exit being on opposing sides of said head, the pocket including a first groove (one of grooves created by ridges 46) extending from the entrance toward the tip and through the overlapping length, the pocket including a second groove (another of grooves created by ridges 46) extending from the exit toward the tip and through the overlapping length, the first groove and the second groove being unthreaded (Figs. 14-17).
	Goble et al. fail to disclose that the engagement features are internal threads (claim 1), that the second fixation member is a second separate screw (claim 3), that the locking member is a locking screw and the third engagement features are third external threads (claim 4), and that the fixation member is a set screw and the external engagement features are external threads, and the length is less than the overlap (claim 5). 
	Hestad et al. teach that an internal pocket (15) can include engagement features in the form of internal threads (see Fig. 3) to directly engage a fixation member in the form of a screw (20) having external threads, wherein the length of the set screw is less than the length of the internal threads (Figs. 3 and 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal pocket, second fixation member, and locking member of Goble et al. such that the engagement features are internal threads (claim 1), that the second fixation member is a second separate screw (claim 3), that the locking member is a locking screw and the third engagement features are third external threads (claim 4), and that the fixation member is a set screw and the external engagement features are external threads, and the length is less than the overlap (claim 5), as suggested by Hestad et al., as doing so is a simple substitution of one type of engagement configuration for another.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) in view of Hestad et al. (US 2011/0251644 A1)as applied to claim 1 above, and further in view of Kaiser et al. (US 2009/0062854 A1).
Goble et al. and Hestad et al. fail to teach wherein the external threads are tapered (claim 2).
	Kaiser et al. teach an anchoring member (54) having external threads that are tapered toward a distal tip (see Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external threads of Goble et al. such that the external threads are tapered (claim 2), as suggested by Kaiser et al., as a tapered thread configuration would provide for ease of insertion into bone.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) in view of Hestad et al. (US 2011/0251644 A1) as applied to claim 1 above, and further in view of Serhan et al. (US 2010/0106195 A1).
Goble et al. and Hestad et al. fail to teach wherein said head has a perimeter surface above the shaft, at least a portion of the perimeter surface defining one or more sections of a circumferential groove (claim 7) and a separable ring adapted and configured to fit within the circumferential groove (claim 8).
Serhan et al. teach an anchoring member (14) having a head (14b) with a circumferential groove (at the underside of head 14b) on a perimeter surface above a shaft (14a), and a separable ring (12) adapted and configured to fit within the circumferential groove (see Fig. 1B), wherein the separable ring includes bone-engaging members (26) to provide for additional fixation into bone (see para. 0063) (Figs. 1A-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Goble et al. such that the head has a perimeter surface above the shaft, at least a portion of the perimeter surface defining one or more sections of a circumferential groove (claim 7), and provide a separable ring adapted and configured to fit within the circumferential groove (claim 8), as suggested by Serhan et al., in order to provide for additional fixation into bone.
Claims 9, 12-14, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) in view of Hestad et al. (US 2011/0251644 A1).
Claim 9. Goble et al. disclose an implantable apparatus for fixation of a bone, comprising: an implantable anchoring member (40) having a head (opposite 45) and a shaft (41) with a tip (45), said shaft being externally threaded (42) from the head to the tip, said shaft having an internal pocket (43) with engagement features (46), the internal pocket extending from said head toward the tip, the pocket having a bottom proximate to the tip, the pocket being adapted and configured to receive therein a flexible member (27) along a path, said head having an outer surface that includes an entrance and an exit (provided via holes 55 in plug 50) each on opposing sides of said head; and a first fixation member (50) received by the engagement features and adjustable to a range of locations in the pocket encircled by at least some of the engagement features, wherein the path has a length from the entrance, under said first fixation member, and to the exit, the length being variable corresponding to the placement of said first fixation member within the range of locations (Figs. 14-17).
Claim 12. Goble et al. disclose a pad (60) having an underside adapted and configured for sliding contact (indirect contact) with the flexible member, said first fixation member having a top surface and a bottom surface, said pad being located in contact (indirect contact) with the bottom surface (Figs. 14-17).
Claim 13. Goble et al. disclose a second screw (60) received by the internal engagement features and adapted and configured to place a compressive force against the first fixation member (Figs. 14-17).
Claim 14. Goble et al. disclose that the internal engagement features are straight (Figs. 14-17).
Claim 79. Goble et al. disclose wherein the path within the pocket for the flexible member is not threaded (see Fig. 16, noting that the path adjacent holes 47 is not threaded) (Figs. 14-17).
Goble et al. fail to disclose that the engagement features are internal threads and that the first fixation member is a screw (claim 9). 
Hestad et al. teach that an internal pocket (15) can include engagement features in the form of internal threads (see Fig. 3) to directly engage a fixation member in the form of a screw (20) (Figs. 3 and 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal pocket and first fixation member of Goble et al. such that the engagement features are internal threads and that the first fixation member is a screw (claim 9), as suggested by Hestad et al., as doing so is a simple substitution of one type of engagement configuration for another.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) in view of Hestad et al. (US 2011/0251644 A1) as applied to claim 9 above, and further in view of Serhan et al. (US 2010/0106195 A1).
Goble et al. and Hestad et al. fail to teach a separable ring, wherein said head has a perimeter surface above the shaft, at least a portion of the perimeter surface defines one or more sections of a perimeter groove, said separable ring is adapted and configured to fit within the perimeter groove (claim 10).
Serhan et al. teach an anchoring member (14) having a head (14b) with a perimeter groove (at the underside of head 14b) on a perimeter surface above a shaft (14a), and a separable ring (12) adapted and configured to fit within the perimeter groove (see Fig. 1B), wherein the separable ring includes bone-engaging members (26) to provide for additional fixation into bone (see para. 0063) (Figs. 1A-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Goble et al. and provide a separable ring, wherein said head has a perimeter surface above the shaft, at least a portion of the perimeter surface defines one or more sections of a perimeter groove, said separable ring is adapted and configured to fit within the perimeter groove (claim 10), as suggested by Serhan et al., in order to provide for additional fixation into bone.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) – First Interpretation –  in view of Serhan et al. (US 2010/0106195 A1).
Goble et al. fail to disclose a separable ring, wherein said head includes a circumferential groove and said separable ring is adapted and configured to be received within the circumferential groove (claim 17).
Serhan et al. teach an anchoring member (14) having a head (14b) with a circumferential groove (at the underside of head 14b), and a separable ring (12) adapted and configured to be received within the circumferential groove (see Fig. 1B), wherein the separable ring includes bone-engaging members (26) to provide for additional fixation into bone (see para. 0063) (Figs. 1A-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anchoring member of Goble et al. with a separable ring, wherein said head includes a circumferential groove and said separable ring is adapted and configured to be received within the circumferential groove (claim 17), as suggested by Serhan et al., in order to provide for additional fixation into bone.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 5,702,397 A) – Second Interpretation –  in view of Kaiser et al. (US 2009/0062854 A1).
Claim 18. Goble et al. disclose wherein the internal pocket of said shaft is an internally threaded pocket (52), and the internal threads are straight threads (see Fig. 16) (Figs. 14-17). 
Goble et al. fail to disclose wherein the external threads are tapered (claim 18).
	Kaiser et al. teach an anchoring member (54) having external threads that are tapered toward a distal tip (see Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external threads of Goble et al. such that the external threads are tapered (claim 18), as suggested by Kaiser et al., as a tapered thread configuration would provide for ease of insertion into bone.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.
Regarding claim 15, Applicant argues that Goble et al. fail to disclose grooves that slidingly receive the flexible member because plug 50 of Goble crushes suture 27 between ridges 46 (see pgs. 11-12).  The Examiner disagrees.  Suture 27 would be slidable within the grooves between ridges 46 prior to inserting plug 50.  Applicant also argues that Goble et al. fail to disclose that the first and second grooves are circumferentially spaced apart (see pg. 12).  The Examiner disagrees.  The grooves located between ridges 46 are located in a tapered section of cavity 43 and thus the diameter of the groove closer to the end that receives plug 50 is larger than the diameter of the groove closer to distal face 45.  Therefore the grooves are circumferentially spaced apart in addition to axially spaced apart.
Regarding claim 1, Applicant argues that Goble et al. cannot be modified with Hestad et al. because plug 50 of Goble et al. is pushed or pulled into the pocket and a threaded connection cannot be pulled or pushed apart (see pgs. 13-14).  The Examiner disagrees.  In order to insert a screw into a threaded pocket, a screw must be pushed (or pulled) in addition to being rotated; mere rotation would not advance the screw into the pocket.  Thus, Hestad et al. also inherently teach at least one of pushing or pulling in order to insert screw 20 into pocket 15.
	Regarding claim 9, it is noted that Applicant has made the same argument with respect to Goble et al. and Hestad et al. and the pulling or pushing of the plug of Goble et al. as Applicant made with regard to claim 1 (see pgs. 16-17).  As such, said argument has been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773